NO. 07-11-0506-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                   JULY 18, 2012
                          _____________________________

           GAYLE SAUNDERS, Individually, and as Personal Representative
            of the Estate of HAROLD SAUNDERS, Deceased, AND SARAH
                                    SAUNDERS,

                                                                  Appellants
                                             v.

                            NATHAN SCOTT ROBINS, M.D.,

                                                                   Appellee
                          _____________________________

           FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2009-546,399; HONORABLE LESLIE HATCH, PRESIDING
                        _____________________________

                               Memorandum Opinion
                          _____________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Gayle Saunders, individually and as representative of the estate of Harold

Saunders, and Sarah Saunders sued Dr. Nathan Robins for medical malpractice. The

opinions of an expert were submitted by the Saunders to support their claim. However,

they were struck by the trial court to the extent they related to a breach of the pertinent

standard of care and proximate cause between the breach and injury. According to that

court, the opinions relating to the breached standard of care were internally inconsistent
and those relating to causation lacked “adequate foundation.” This then led the trial

court to grant Robins’ no-evidence summary judgment on both breaching the standard

of care and causation.

       The Saunders appealed the trial court’s decision to strike the testimony and grant

summary judgment.        They did so by arguing that their expert’s opinions were not

inconsistent.   No attack was levied upon the ruling that they also lacked adequate

foundation, however.     Thus, there remains one ground upon which the trial court’s

evidentiary ruling may be upheld (i.e., that the averments about the breach proximately

causing injury lacked adequate foundation). Given this and the absence of any other

evidence illustrating causation, we have no basis upon which to conclude that the trial

court erred in disposing of the suit as it did.   See Duff v. Yelin, 751 S.W.2d 175, 176

(Tex. 1988) (stating that in a medical malpractice case, the plaintiff must prove the

negligence of the defendant proximately caused the injury alleged); Kimber v. Sideris, 8
S.W.3d 672, 675-76 (Tex. App.–Amarillo 1999, no pet.) (stating that in reviewing a no-

evidence motion for summary judgment, an appellate court must ascertain whether the

non-movant produced any evidence of probative force to raise a fact issue on the

material questions presented).

       Accordingly, the summary judgment is affirmed.



                                                  Per Curiam




                                             2